ORDER
The Disciplinary Review Board having reported to the Court, recommending that JAMES V. GASSARO of NEW BRUNSWICK, who was admitted to the bar of this State in 1981, and who has been temporarily suspended from the practice of law since December 14,1989, be suspended from the practice of law for a period of two years, respondent having been convicted of conspiracy to defraud the Internal Revenue Service, in violation of 18 U.S.C.A. § 371, and of two counts of making false statements to the Internal Revenue Service, in violation of 18 U.S.C.A. § 1001 and § 1002;
And respondent and the Office of Attorney Ethics having noted their acceptance of the Board’s recommended sanction;
And respondent, through counsel, having waived oral argument;
*396And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted, and JAMES V. GASSARO is suspended from the practice of law for a period of two years and until the further Order of the Court, effective December 14, 1989; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said JAMES V. GASSARO as an attorney at law of the State of New Jersey; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs.